t c summary opinion united_states tax_court vance orpheus bright jr and mary frances bright petitioners v commissioner of internal revenue respondent docket no 14106-99s filed date vance orpheus bright jr and mary frances bright pro_se veena luthra for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463' of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ' unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure - - respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ and federal income taxes respectively after a concession by respondent the issue is whether petitioners are entitled to deduct certain business_expenses on their federal_income_tax return petitioners resided in palmyra virginia when the petition was filed background the facts may be summarized as follows in petitioners purchased a house in cumberland virginia the cumberland house they rented the property from the time of its purchase until date in date the cumberland house was listed for sale the cumberland house remained on the market for sale until date at which time petitioners moved in and it then became their primary residence petitioners resided at the cumberland house until date prior to converting the cumberland house into their primary residence petitioners owned and resided in a house in falls church virginia the falls church house the sale of the falls church house in date precipitated their move to the cumberland house a gain of dollar_figure from the sale of the falls church house was rolled over into a new residence that was under construction in fluvanna county virginia the palmyra house respondent concedes that there is no deficiency due from petitioners for the taxable_year - - see sec_1034 repealed by sec_312 taxpayer_relief_act_of_1997 publaw_105_34 111_stat_839 effective date petitioners moved to the palmyra house once it was completed in date the cumberland house was put back on the market for sale in date and was sold in date respondent concedes that the gain from the sale of the cumberland house was properly excluded from petitioners’ gross_income for pursuant to sec_121 see sec_121 enacted by sec_312 taxpayer_relief_act_of_1997 publaw_105_34 111_stat_836 amended by sec e internal_revenue_service restructuring and reform act of publaw_105_206 stat additionally petitioners purchased an unimproved lot in cumberland county in which they sold in they reported a capital_gain of dollar_figure on their federal_income_tax return in petitioners purchased an unimproved lot in fluvanna county for dollar_figure they sold the property during that year for dollar_figure and reported the transaction on schedule c profit or loss from business on schedule c of petitioners’ federal_income_tax return petitioners deducted the following expenses relating to the cumberland house prior to that property’s becoming their primary residence car and truck expenses dollar_figure depreciation dollar_figure insurance dollar_figure meals and entertainment dollar_figure business use of the falls church house dollar_figure supplies dollar_figure maintenance dollar_figure loss dollar_figure petitioners reported no income on the schedule c respondent disallowed the dollar_figure loss relating to the cumberland house discussion before we explore petitioners’ argument as we understand it it is helpful to delineate exactly what is at issue here petitioners do not contend that during the rental_activity of the cumberland house constituted a trade_or_business of rental property under sec_162 this is understandable because at the end of petitioners had abandoned any rental_activity and were attempting to sell the cumberland house there was simply no nexus between their previous rental_activity and the expenses that were incurred during rather petitioners contend that they were engaged in a trade_or_business that in their own words consisted of the purchase development physical improvement building construction maintenance and sale of real properties including the necessary planning and management these activities entailed - - in pertinent part sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the question is whether petitioners’ activities that gave rise to the disputed deductions constituted a trade_or_business during in one sense petitioners’ argument here is unusual generally a taxpayer seeks to avoid his or her real_estate activity’s being classified as a trade_or_business in order to claim the benefit of lower capital_gains rates on the sale or disposition of real_property see eg 322_f2d_122 5th cir here petitioners claim that their real_estate activities constituted a trade_or_business the considerations in deciding whether a taxpayer’s activities are a trade_or_business are well defined in 91_tc_660 we stated determining whether a taxpayer’s activities rise to a level which constitutes carrying on a business’ requires an examination of the facts in each case among the tests that courts have come to rely on in divining the nature of the taxpayer’s activities with respect to real_estate are the following the nature and purpose of the acquisition of the property and the duration of the ownership the continuity of sales or sales-related activity over a period of time the volume and frequency of sales the extent to which the taxpayer or his agents have engaged in sales activities by developing or improving the property soliciting customers and advertising and the substantiality of sales when compared to other sources of taxpayer’s income citations omitted see also 417_f2d_905 5th cir 32_tc_618 17_tc_1443 15_tc_366 mccullen v commissioner tcmemo_1997_280 petitioners argue that their purchase and sale of the cumberland house and the unimproved lot in cumberland county together with the sale of the fluvanna county unimproved lot constituted a trade_or_business of buying improving and selling property the cumberland county unimproved lot was held for years and as far as the record shows there were no extensive improvements made to the property furthermore we note that petitioners treated that property as a capital_asset on their tax_return when the property was sold rather than property being held_for_sale ina trade_or_business while petitioners appear to have bought and sold the fluvanna county unimproved lot in and there were alleged but undefined improvements made there was no gain_or_loss on the transaction we give that transaction little weight the only other transaction was the sale of the cumberland house that was held for rental income for years furthermore except for the rental income petitioners derived little income from the alleged business activity these property transactions are typical of investments rather than a trade_or_business of developing property in short we do not find that - petitioners were engaged in the trade_or_business of buying developing and selling real_estate during or that the cumberland house was held in the ordinary course of such a trade_or_business finally the argument may be suggested that the deductions should be allowable under sec_212 that section allows a deduction for inter alia ordinary and necessary expenses paid for the production_or_collection_of_income when one analyzes the situation here however it becomes apparent that these expenses were costs associated with the sale of the cumberland house and not for the production_or_collection_of_income we are concerned here with the origin and character of the expenses for which the deductions were claimed see 372_us_39 as we have already noted any rental_activity had been abandoned and petitioners were not in a trade_or_business of developing the property for sale petitioners held the property for sale if petitioners had not moved into the cumberland house and it had remained on the market until sold those expenses if deductible at all would have been considered as expenses of the sale see 55_tc_1125 see also hadley falls trust co v for example of the depreciation claimed dollar_figure was for office equipment the balance dollar_figure is not explained we are unsure how the depreciation was an ordinary_and_necessary_expense of the sale of the property united_states 110_f2d_887 lst cir while their goal was to receive income from the sale as we held in 49_tc_38 the word income in sec_212 is not to be given a wholly literal reading if a taxpayer sells capital assets sec_212 does not permit him to deduct expenses of sale even though the sale produces a gain which constitutes ‘gross income’ see 323_f2d_913 c a where the court noted that costs connected with the disposition of a capital_asset are also capital expenditures to be added to the taxpayer’s basis or offset against the sales_price rather than expenses deductible from ordinary_income reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
